Exhibit 10.20

 

SETTLEMENT AGREEMENT

 

This Settlement Agreement (the “Agreement”), entered into effective the 20th day
of September, 2018, is by, between, and among IIOT-OXYS, Inc., a Nevada
corporation (hereinafter the “Client”), HereLab, Inc., a Delaware corporation
and wholly-owned subsidiary of the Client (“HereLab”), OXYS Corporation, a
Nevada corporation and wholly-owned subsidiary of the Client (“OXYS”), and
Patrick Phillips, an individual located at 10 Rock Pond Road, West Tisbury MA
02575 (the “Consultant”).

 

RECITALS:

 

WHEREAS, on August 22, 2017, OXYS entered into a Consulting Agreement with
HereLab (the “August 2017 Agreement”);

 

WHEREAS, effective as of August 22, 2017, HereLab, OXYS, and Mr. Phillips
entered into a Novation Agreement pursuant to which Mr. Phillips assumed the
obligations of HereLab under the August 2017 Agreement and HereLab was
discharged from the August 2017 Agreement;

 

WHEREAS, on May 22, 2018, Mr. Phillips entered into a Consulting Agreement with
the Client (the “May 2018 Agreement”);

 

WHEREAS, effective September 20, 2018, Mr. Phillips resigned from all positions
within the Client, HereLab, and OXYS and the August 2017 Agreement and the May
2018 Agreement were mutually terminated by all parties;

 

WHEREAS, pursuant to the May 2018 Agreement, the Client is obligated to issue
equity compensation to Mr. Phillips; however, the amount of equity compensation
to be issued to Mr. Phillips is uncertain; and

 

WHEREAS, the Client is willing to issue restricted shares of its common stock in
satisfaction of its obligations to Mr. Phillips under the May 2018 Agreement,
OXYS’s obligations (if any) under the August 2017 Agreement, and obligations
under any other agreements (if any), either written or verbal, the Client,
HereLab, or OXYS has with Mr. Phillips and to settle any and all matters arising
between the parties hereto under the August 2017 Agreement, the May 2018
Agreement, and any other agreements, either written or verbal, the Client,
HereLab, or OXYS has with Mr. Phillips.

 

NOW, THEREFORE, in consideration of the terms and conditions of this Agreement,
the parties hereto agree as follows:

 

1.                   Issuance of Restricted Shares. The Client hereby issues to
Mr. Phillips and Mr. Phillips hereby agrees to accept the issuance of One
Hundred and Four Thousand Six Hundred and Seventy Three (104,673) shares of
Common Stock of the Client (the “Settlement Shares”) as full and complete
satisfaction of all obligations of the Client, OXYS, or HereLab to Mr. Phillips
arising pursuant to the terms of the August 2017 Agreement, the May 2018
Agreement, and any other agreements, either written or verbal. On January 1,
2019, the Client shall direct the Client’s transfer agent to issue the
Settlement Shares and deliver the stock certificate representing such Settlement
Shares to Mr. Phillips at the address set forth above.

 

2.                   Full Release by Mr. Phillips. Mr. Phillips, for himself,
and for his heirs, executors, administrators, and assigns, shall, and does,
accept, receive, and take the Settlement Shares from the Client as full and
complete satisfaction of any and all monetary debts or other obligations owed to
him by the Client, OXYS, or HereLab and hereby forever fully releases and
discharges the Client, OXYS, or HereLab and thier officers, directors,
successors, assigns, attorneys, agents and affiliates from any and all claims,
causes of actions, damages, liabilities or costs (including attorneys fees and
legal costs), whether known or unknown, relating in any way to the August 2017
Agreement, the May 2018 Agreement, or any other issues or disputes that are the
subject matter of or relating to the August 2017 Agreement or the May 2018
Agreement.

 

 

 

 



 1 

 

 

3.                   Representations and Warranties of Mr. Phillips. Mr.
Phillips represents and warrants to the Company as follows:

 

a.                   Accredited Investor. Mr. Phillips is an “accredited
investor” as that term is defined in Rule 501(a) of Regulation D promulgated by
the Securities and Exchange Commission (the “SEC”).

 

b.                   Restricted Securities. Mr. Phillips understands that the
Settlement Shares have not been registered pursuant to the Securities Act, or
any state securities act, and thus will be restricted securities as defined in
Rule 144 promulgated by the SEC. Therefore, under current interpretations and
applicable rules, he will probably have to retain such Settlement Shares for a
period of at least six (6) months from the date this Agreement is executed by
Mr. Phillips and at the expiration of such holding period his sales may be
confined to brokerage transactions of limited amounts requiring certain
notification filings with the SEC and such disposition may be available only if
the Client is current in its filings with the SEC under the Exchange Act, or
other public disclosure requirements.

 

c.                    Non-distributive Intent. Mr. Phillips acknowledges that
the Settlement Shares are being acquired for his own account, for investment,
and not with the present view towards the distribution thereof and he will not
dispose of any of the Settlement Shares except (i) pursuant to an effective
registration statement under the Securities Act, or (ii) in any other
transaction which, in the opinion of counsel acceptable to the Client, is exempt
from registration under the Securities Act, or the rules and regulations of the
SEC thereunder.

 

d.                   Evidence of Compliance with Private Offering Exemption. Mr.
Phillips represents and warrants that he, either individually or together with
his purchaser representative, has such knowledge and experience in business and
financial matters that he is capable of evaluating the risks of the prospective
investment, and that the financial capacity of Mr. Phillips is of such
proportion that the total cost of Mr. Phillips’ commitment in the Settlement
Shares would not be material when compared with his total financial capacity.
Mr. Phillips has adequate means of providing for current needs and personal
contingencies and has no need to sell the Settlement Shares in the foreseeable
future.

 

e.                    Access to Information. Mr. Phillips confirms that all
documents, records, and books pertaining to this proposed transaction have been
made available to him. In addition, Mr. Phillips has reviewed or had access to
the Client’s annual report on Form 10-K for the year ended December 31, 2017,
and each filing made by the Client with the SEC since the filing of such annual
report.

 

f.                    Opportunity to Ask Questions. Mr. Phillips has had an
opportunity to ask questions of and receive answers from duly designated
representatives of the Client concerning the terms and conditions of this
transaction and has been afforded an opportunity to examine such documents and
other information which Mr. Phillips or his representative, if any, has
requested for the purpose of verifying the information set forth in this
Agreement and for the purpose of answering any questions Mr. Phillips may have
concerning the business and affairs of the Client. In addition, Mr. Phillips has
received all requested additional information and documents.

 

g.                    Limitations on Transfer of Settlement Shares. Mr. Phillips
acknowledges that he is aware that there are substantial restrictions on the
transferability of the Settlement Shares. Since these Settlement Shares will not
be registered under the Securities Act or any applicable state securities laws,
the Settlement Shares may not be, and Mr. Phillips agrees that they shall not
be, transferred unless they are registered under the Securities Act and state
securities laws, or unless such sale is exempt from such registration under the
Securities Act and any other applicable state securities laws or regulations.
Mr. Phillips further acknowledges that the Client is under no obligation to aid
in obtaining any exemption from the registration requirements. Mr. Phillips also
acknowledges that he will be responsible for compliance with all conditions on
transfer imposed by any securities administrator of any state and for any
expenses incurred by the Client for legal or accounting services in connection
with reviewing such a proposed transfer and/or issuing opinions in connection
therewith. Mr. Phillips also acknowledges that an appropriate legend will be
placed upon each of the certificate(s) representing the Settlement Shares
stating that they have not been registered under the Securities Act and setting
forth or referring to the restrictions on transferability and sale of the
Settlement Shares.

 

 

 

 



 2 

 

 

h.                   Authorization; Enforceability. Mr. Phillips has the
requisite power and authority to enter into this Agreement. This Agreement has
been duly executed by Mr. Phillips and, when delivered in accordance with the
terms hereof, will constitute the valid and binding obligation of Mr. Phillips
enforceable against Mr. Phillips in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

 

4.                   Representations and Warranties of the Client, OXYS, and
HereLab. Each of the Client, HereLab, and OXYS, jointly and not severally,
represents and warrants to Mr. Phillips as follows:

 

a.                   Authorization; Enforceability. The Client has the requisite
corporate power and authority to enter into this Agreement. The Client has the
requisite corporate power and authority to issue the Settlement Shares as
contemplated by this Agreement. The execution and delivery of this Agreement by
the Client, OXYS, and HereLab has been duly authorized by all necessary action
on the part of the Client, OXYS, and HereLab and no further action is required
by the Client, OXYS, and HereLab in connection herewith. The issuance of the
Settlement Shares contemplated hereby have been duly authorized by all necessary
action on the part of the Client and no further action is required by the Client
in connection herewith. This Agreement has been duly executed by the Client,
OXYS, and HereLab and, when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of the Client, OXYS, and HereLab
enforceable against the Client, OXYS, and HereLab in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

 

b.                   Issuance of the Settlement Shares. The Settlement Shares
have been duly authorized and, when issued in accordance with this Agreement,
will be duly and validly issued, fully paid and nonassessable, free and clear of
all of all encumbrances and restrictions (other than those created by the Mr.
Phillips), except for restrictions on transfer imposed by applicable securities
laws.

 

5.                   Miscellaneous.

 

a.                   Attorneys’ Fees. If any legal action or other proceeding is
brought for the enforcement of this Agreement, or because of an alleged dispute,
breach, default, or misrepresentation in connection with any of the provisions
of this Agreement, the successful or prevailing party or parties will be
entitled to recover reasonable attorneys’ fees and other costs incurred in that
action or proceeding, in addition to any other relief to which it or he may be
entitled.

 

b.                   Entire Agreement; Modification; Waiver. This Agreement
constitutes the entire agreement between or among the parties pertaining to the
subject matter contained in it and supersedes all prior and contemporaneous
agreements, representations, and understandings of the parties. No supplement,
modification, or amendment of this Agreement will be binding unless executed in
writing by all the parties or the applicable parties to be bound by such
amendment. No waiver of any of the provisions of this Agreement will constitute
a waiver of any other provision, whether or not similar, nor will any waiver
constitute a continuing waiver. No waiver will be binding unless executed in
writing by the party making the waiver.

 

c.                    Survival of Covenants, Etc. All covenants, representations
and warranties made herein shall survive the making of this Agreement and shall
continue in full force and effect for a period of two (2) years from the dated
of this Agreement, at the end of which period no claim may be made with respect
to any such covenant, representation, or warranty unless such claim shall have
been asserted in writing to the indemnifying party during such period.

 

d.                   Binding on Successors. This Agreement will be binding on,
and will inure to the benefit of, the parties to it and their respective
successors, and assigns.

 

 

 

 



 3 

 

 

e.                    Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Nevada applicable to
contracts made and to be performed in such State, without reference to the
choice of law principals thereof.

 

f.                    Severability. If any provision of this Agreement is held
invalid or unenforceable by any court of final jurisdiction, it is the intent of
the parties that all other provisions of this Agreement be construed to remain
fully valid, enforceable, and binding on the parties if the essential terms and
conditions of this Agreement for each party remain valid, binding and
enforceable.

 

g.                    Headings. The descriptive headings of the various
paragraphs or parts of this Agreement are for convenience only and shall not
affect the meaning or construction of any of the provisions hereof.

 

h.                   Number and Gender. Wherever from the context it appears
appropriate, each term stated in either the singular or the plural shall include
the singular and the plural, and pronouns stated in either the masculine, the
feminine, or the neuter gender shall include the masculine, feminine, and
neuter.

 

i.                    Counterparts; Facsimile Execution. This Agreement may be
executed in any number of counterparts and all such counterparts taken together
shall be deemed to constitute one instrument. Delivery of an executed
counterpart of this Agreement by facsimile or email shall be equally as
effective as delivery of a manually executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by facsimile or email
also shall deliver a manually executed counterpart of this Agreement, but the
failure to deliver a manually executed counterpart shall not affect the
validity, enforceability, or binding effect of this Agreement.

 

j.                    Full Knowledge. By their signatures, the parties
acknowledge that they have carefully read and fully understand the terms and
conditions of this Agreement, that each party has had the benefit of counsel, or
has been advised to obtain counsel, and that each party has freely agreed to be
bound by the terms and conditions of this Agreement.

 

SIGNATURE PAGE FOLLOWS

 

 

 

 

 

 

 

 

 



 4 

 

 

SIGNATURE PAGE

 

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement the
respective day and year set forth below.

 

THE CLIENT: IIOT-OXYS, Inc.             Date: November 5, 2018 By: /s/ Cliff L.
Emmons     Cliff L. Emmons, CEO             OXYS: OXYS Corporation            
Date: November 5, 2018 By: /s/ Cliff L. Emmons     Cliff L. Emmons, President  
                HERELAB: HereLab, Inc.             Date: November 5, 2018 By:
/s/ Antony Coufal     Antony Coufal, President                   Date: November
5, 2018 By: /s/ Patrick Phillips     Patrick Phillips, an individual      

 

 

 

 

 



 5 

 